Claimant appeals from a decision of the former Industrial Board, which in effect affirmed a decision of a referee disallowing the claim on the ground that no causal relation was established between the accident and claimant’s kidney condition, for which he was operated on in 1940. The decision should be reversed, and the claim remitted to the Workmen’s Compensation Board for further consideration on the ground that claimant’s rights were substantially prejudiced by the failure, of the board to give him an opportunity to cross-examine Dr. Ritter, one of the most important medical witnesses called against him. Decision reversed, with $50 costs to claimant and against the carrier, and claim remitted to the Workmen’s Compensation Board for further consideration. All concur.